Citation Nr: 1729706	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-47 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to include as due to service-connected PTSD and service-connected fibromyalgia, and/or secondary to exposure to Agent Orange.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for obstructive sleep apnea, to include as due to PTSD and sinusitis.

5.  Entitlement to service connection for tingling of the hands and feet.

6.  Entitlement to an initial rating in excess of 20 percent for service-connected fibromyalgia also diffused musculoskeletal arthralgia/myalgia (claimed as muscle aches and joint pain) for the period prior to July 28, 2014, and in excess of 40 percent since July 28, 2014.

7.  Entitlement to a higher disability rating for service-connected irritable bowel syndrome (IBS) to include gastroesophageal reflux disease (GERD), rated as noncompensable for the period prior to August 29, 2011, 10 percent disabling for the period beginning August 29, 2011 to July 27, 2014, and 30 percent disabling since July 28, 2014.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to July 28, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from March 1967 to March 1971, October 1990 to May 1991 and October 2003 to March 2004, to include service in Thailand and the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.

With regard to the issue of service connection for hypertension, the Veteran testified before a different VLJ in April 2010.  By way of a letter dated February 2017, the Veteran was informed that the VLJ who presided over his April 2010 hearing was no longer with the Board.  The Veteran was given the option to have another hearing before another VLJ; however, he declined.

By way of history, the Veteran was granted service connection for musculoskeletal arthralgia/myalgia in a November 2009 rating decision and assigned a 20 percent disability rating.  In August 2015, the Veteran filed a claim for service connection for fibromyalgia due to exposures during the Gulf War.  In a December 2015 rating decision, the AOJ expanded the Veteran's service-connected myalgia disability to include his diagnosed fibromyalgia.  Thus, the issue on the title page has been changed to reflect the Veteran's fibromyalgia as a service-connected disability.

The Veteran was granted service connection for IBS in a June 2012 rating decision, with an effective date of March 4, 2011.  Subsequently, the Veteran's disability rating was increased to 10 percent, effective August 29, 2011.  While the claim was on appeal, the Veteran indicated that he no longer wished to pursue a higher initial rating.  See Statement in Support of Claim dated April 6, 2015.  However, the AOJ continued to adjudicate the claim on appeal, see Supplemental Statement of the Case (SSOC) dated April 2015, and the Veteran testified to this issue before the undersigned.  As, the withdrawal is ambiguous in light of the procedural history, the claim remains before the Board.

Finally, the Veteran was granted TDIU by way of an October 2015 rating decision due in part to the service-connected disability ratings on appeal.  That decision was granted effective July 28, 2014 which did not represent a full grant of requested benefits.  See VA Form 21-8940 received in April 2015 (claiming unemployability due to service-connected disability beginning in February 2003).  Thus, this issue has been listed on the title page as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for hypertension, obstructive sleep apnea, and tingling of the hands and feet as well as entitlement to TDIU for the time period prior to July 28, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to Agent Orange while serving as an aircraft fuel systems mechanic at Ubon airfield base in Thailand in 1968, as he visited the perimeter while performing guard duties and aircraft mechanic duties.

2.  The Veteran does not have a chronic fatigue syndrome disability; he does manifest fatigue which is a symptom of service-connected fibromyalgia.

3.  For the period prior to July 14, 2010, the Veteran's fibromyalgia disability was manifested by symptoms that were alleviated by pain medication or hot baths.

4.  For the period beginning July 14, 2010, the Veteran's fibromyalgia disability was manifested by constant or nearly constant symptoms that were refractory to therapy.

5.  For the period prior to July 28, 2014, the Veteran's IBS to include GERD was manifested by occasional cramps and diarrhea; neither severe symptoms nor persistently recurrent epigastric distress is shown.

6.  For the period beginning July 28, 2014, the Veteran's IBS to include GERD was manifested by alternating diarrhea and constipation; symptoms of pain, vomiting, material weight loss, and hematemesis or melena are not shown.





CONCLUSIONS OF LAW

1.  Diabetes mellitus type II may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
	
2.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).

3.  The criteria for a rating greater than 20 percent for fibromyalgia have not been met for the time period prior to July 14, 2010, but the criteria for the maximum 40 percent rating have been met since July 14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2016).

4.  The criteria for a 10 percent rating but no higher for IBS to include GERD have been met for the time period prior to July 28, 2014, but the criteria for a rating greater than 30 percent have not been met since July 28, 2014.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.114, Diagnostic Codes 7319 and 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38°U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§°3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus, cardiovascular disease, and cancer (tumors) are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are a result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Type II Diabetes Mellitus 

The Veteran contends that he developed diabetes mellitus as a result of in-service exposure to herbicides during his service in Thailand.  

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, type II diabetes mellitus is presumptively service-connected.  38°U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  

VA's Compensation Service has acknowledged exposure to tactical herbicides, such as Agent Orange, on a direct, occupational, or facts found basis for veterans with duty on military base perimeters in Thailand during the Vietnam era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DOD) document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

VA's Adjudication Procedure M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5, directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Ubon, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

Service personnel records reveal that the Veteran was stationed at the Ubon airfield base in Thailand, beginning in October 1968.  He served in the capacity as an aircraft fuel systems mechanic.  He testified that his duties included working on the flight line near the perimeter.  He also testified that he performed other duties as needed, including guarding the perimeter.  See February 2016 Board Hearing Transcript, pp. 6-7.  In support of his claims, the Veteran submitted an aerial map of the Ubon Airfield base, which shows the flight line near the perimeter.  

The Board finds the Veteran's testimony credible as it is consistent with the circumstances of his service.  38°U.S.C.A. § 1154(a); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  First, the Veteran's military occupational specialty as an aircraft fuel systems mechanic and related duties requiring routine travel near the perimeter of the air base is consistent with the known location.  Second, the Veteran testified to performing guard duty on the perimeter, and there is no evidence impeaching his report of performing such duties.  Thus, the Board finds that the Veteran was exposed to Agent Orange while serving as an aircraft fuel systems mechanic at Ubon airfield base in Thailand in 1968, as he visited the perimeter while performing guard duties and aircraft mechanic duties.

The medical evidence of record confirms that the Veteran has type II diabetes mellitus, which is presumptively associated with exposure to certain herbicide agents.  38°C.F.R. §§ 3.307(a), 3.309(e).  As there is probative, credible evidence that the Veteran was exposed to herbicides during active duty, service connection for diabetes mellitus can be awarded on a presumptive basis.  Accordingly after resolving any reasonable doubt in the Veteran's favor, the claims of service connection for diabetes mellitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Chronic Fatigue Syndrome

The Veteran avers that he has chronic fatigue syndrome related to exposure to environmental hazards during his time in the Persian Gulf.

Service connection may also be established for a Persian Gulf veteran who exhibited objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptoms illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2), (5).

For VA purposes, a diagnosis of chronic fatigue syndrome requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, (x) sleep disturbance.  38 C.F.R. § 4.88a.

The threshold question that must be addressed in this case is whether the Veteran has a disability for which service connection is sought.  On this record, the Board finds that the Veteran is not shown to have chronic fatigue syndrome.

The record reflects that upon return from deployment, the Veteran reported fatigue.  See Persian Gulf Examination dated September 1, 2005.

During the appeal period, the Veteran was afforded several VA examinations in relation to his fibromyalgia.  At these examinations, the clinicians noted the Veteran's fatigue as a symptom of his fibromyalgia.  A diagnosis of chronic fatigue syndrome was not provided.  See VA Examinations dated April 2010 and January 2011.

At the March 2012 VA examination, the clinician diagnosed chronic fatigue.  In a subsequent May 2012 addendum, the clinician clarified that the Veteran did not meet the criteria for chronic fatigue syndrome.  The clinician stated that although the Veteran had chronic fatigue, such was a symptom of his hypertension, diabetes, PTSD and restless leg syndrome.  However, he did not have an independent disability of chronic fatigue syndrome.

Upon consideration of all the evidence, the Board finds that the Veteran does not currently have chronic fatigue syndrome.  The Board acknowledges the Veteran's competent and credible reports of fatigue throughout the record.  However, as a lay person, he is not able to diagnose himself with chronic fatigue syndrome.  Although the Veteran often reports fatigue, the medical evidence of record demonstrates that his fatigue is a symptom of his other disabilities, rather than a separate and distinct compensable disability.  Notably, the Veteran is being compensated for his fatigue as a symptom of service-connected fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Without a current disability, discussion of the remaining criteria for service connection is not necessary.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in Title 38 §§ 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty..." Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

As such, the Veteran is not found to have chronic fatigue syndrome for compensation purposes.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for chronic fatigue syndrome is denied.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As further addressed below, the Board finds that both of the Veteran's disabilities on appeal warrant staged ratings, as neither disability remained uniform in severity throughout the entire appeals period. 

Fibromyalgia

For the entire appeal period, the Veteran's fibromyalgia disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

By way of history, the Veteran was assigned a 20 percent disability rating for myalgia, effective March 2006.  See Rating Decision dated November 2009.  The 20 percent rating was based on a November 2009 VA examination, at which time, the Veteran reported having muscle pain throughout his body, with worse pain in his thigh.  The pain was aggravated with exercise and prolonged working, but alleviated by medication and resting.  

At a January 2007 VA Gulf War Guidelines examination, the Veteran reported occasional generalized muscular aching 2 to 4 times a month which resolved if treated with over-the-counter (OTC) pain relievers.  VA clinic records in 2007 reflect report of aching pain of the hands and feet which was intermittent in nature treated with Advil.  In a written statement received in October 2007, the Veteran described experiencing deep muscle aches and joint pain.
	
On VA examination in February 2009, the Veteran described diffuse aches in his muscles and joints of the knees, hips, shoulders and ankles.  His symptoms were precipitated by emotional stress.  He was diagnosed with diffuse arthralgia/myalgia due to osteoarthritis and depression, but did not meet criteria for fibromyalgia.  The effects on usual daily activities were moderate for sports and mild for exercise.

During a hearing in 2009, the Veteran described muscular aches which felt similar to having the flu which was alleviated with Alleve.  He described episodes of hip pain so bad he could hardly walk.  

In an August 2009 written statement, the Veteran's wife described him as suffering from muscular pain and bone aching which interfered with his sleep.  He took Alleve or Bayer which sometimes helped, but not always.  The Veteran was described as having a poor quality of life.

In an April 2010 written statement, the Veteran's wife stated that the Veteran had issues with muscular pain in his legs and hips.  His pain disrupted his sleep and prevented him from doing daily activities he used to enjoy.

An April 2010 private record showed treatment for back pain with right leg radiculopathy.

At the April 2010 VA examination, the Veteran reported having muscle stiffness and pain in his arms, shoulders, toes, knees, legs, and ankles.  He often exercised to alleviate the pain.  Upon examination, the clinician noted the following symptoms: constant or nearly constant fatigue and musculoskeletal symptoms of widespread pain and stiffness.  He used aspirin, prescription medication and hot baths to alleviate his symptoms.  His symptoms had moderate effects on shopping and travelling, and mild effects on exercise and recreation.  He felt better walking his dog and working in his garden, but his got muscle aches and pains after he stopped to rest.

A July 14, 2010 VA clinic record included the Veteran's report of persistent body pains, feeling tired all the time, lack of interest and unable to be active.  He described stress as exacerbating his pain symptoms.

At the January and February 2011 VA examinations, the Veteran reported that he felt more pain and discomfort than he used to over the past few months.  Upon examination, the clinician noted that the Veteran's symptoms of fatigue, diarrhea, depression, anxiety, and widespread musculoskeletal pain, stiffness, achiness and arthralgia were constant or nearly constant.  The Veteran used over the counter medication but felt as though his symptoms never went away.

In a February 2012 VA treatment note, the Veteran reported chronic muscular aches and pains in his joints.  He rated the pain as a six or seven out of 10.

At the March 2012 VA examination, the Veteran's symptoms included widespread musculoskeletal pain, stiffness, fatigue, sleep disturbance, paresthesias, depression, anxiety, and IBS.  The clinician noted that the Veteran's symptoms were constant or near constant and were refractory to therapy.

In a February 2013 VA treatment note, the Veteran reported occasional pain in all joints.

At the September 2014 VA treatment examination, the Veteran's fibromyalgia symptoms were constant or near constant required continuous medication.  The clinician noted that such symptoms were not refractory to therapy and were precipitated by environmental or emotional stress.

In a September 2014 treatment note, the Veteran reported having constant aching and body pain.  He rated his pain at a six to eight out of 10.

In a December 2014 treatment note, the Veteran stated he had pain throughout all his joints, which he rated as an eight out of 10.

Also of record are lay statements from the Veteran and his wife in the form of testimony at the February 2017 Board hearing.  Both witnesses testified as to the severity of the Veteran's fibromyalgia disability and the impact it had on his daily life.  

The Board finds that for the period prior to July 14, 2010, a rating in excess of 20 percent for service-connected fibromyalgia is not warranted.  Prior to that time, the Veteran's fibromyalgia disability was manifested by constant or near constant pain throughout his body.  However, the Veteran reported that his symptoms were alleviated with medication or hot baths.  The Board finds that the record does not reflect lay or medical evidence that his symptoms were refractory to therapy during this period. 

For the period beginning on July 14, 2010, the Board finds that a uniform 40 percent rating is warranted.  On that date, the Veteran first reported "persistent" body pains, feeling tired all the time, lack of interest and unable to be active.  At a later VA examination in January 2011, the Veteran further described not obtaining any relief with treatment.  The Board finds these statements to be competent and credible evidence of his symptoms being refractory to therapy.  Therefore, a 40 percent rating is warranted for the service-connected fibromyalgia, beginning July 14, 2010.  This is the highest scheduler rating allowed by law.

Notably, the Board cannot factually ascertain that the Veteran's fibromyalgia became refractory to treatment prior to July 14, 2010.  Lay statements in 2009 and 2010, including those at the April 2010 VA examination, describe obtaining relief of fibromyalgia symptoms with treatment.  The Board cannot find a more specific date than the July 14, 2010 statement as representing an increased severity of fibromyalgia.  There is no doubt of material fact to be resolved in the Veteran's favor.



Irritable Bowel Syndrome

The Veteran's IBS has been rated 10 percent compensable prior to July 28, 2014 and 30 percent disabling thereafter under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Diagnostic Code 7319 is one of several diseases of the digestive system, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.114.

Coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 , 4.113, and 4.114.  For this reason, ratings under, Diagnostic Code 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Here, the record reflects that the Veteran also has a diagnosis of GERD related to his IBS.  GERD is not listed in the Rating Schedule.  Here, the AOJ determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.114, Diagnostic Code 7346 for hernia hiatal.  As previously noted, separate compensable ratings for both disabilities is prohibited.  38 C.F.R. § 4.114.  Therefore, the Veteran's disability will be assigned one uniform rating under the Diagnostic Code most favorable to the Veteran.

Under Diagnostic Code 7319, a 10 percent evaluation is warranted for moderate manifestations with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent schedular evaluation is warranted for severe manifestations with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  These classifications of considerable and severe impairment of health are not defined further in the rating schedule.

For the period beginning August 29, 2011, the Veteran was assigned a 10 percent rating for IBS to include GERD.  Beginning July 28, 2014, the disability rating for the Veteran's IBS disability, to include GERD, was increased to 30 percent.

At a January 2007 VA Gulf War Guidelines examination, the Veteran reported a history of fecal incontinence with a little stool loss which he experienced rarely, and abdominal pain with cramps prior to stools on occasion.

A May 2007 private treatment record included the Veteran's report of abdominal bloating, but no diarrhea, which seemed constant every day.

A February 2010 VA clinic record included the Veteran's report of urgency coupled with loose stools, at times not being able to make the bathroom (BR).  

At a March 2012 VA examination, the Veteran reported having loose stools after eating and occasional cramps.  However, he did not need continuous medication or surgical treatment for his IBS.  He also denied alternating diarrhea and constipation, abdominal distension, anemia, nausea, and vomiting.  There were no episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.

In a June 2014 treatment note, the Veteran reported issues with IBS, but stated that his abdominal discomfort had improved.

On July 28, 2014, the Veteran filed a claim for an increased rating.

At the September 2014 VA examination, the Veteran reported having alternating diarrhea and constipation.  He indicated that he had diarrhea 3 times per day for two to three weeks, and then constipation for one to two weeks.  He indicated that he soiled his clothing at least twice per week.  The examiner noted that the Veteran had frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of exacerbation and/or attacks of the intestinal condition.  However, neither continuous medication nor surgical treatment for the intestinal condition was required. 

In a February 2015 treatment note, the Veteran reported having diarrhea, vomiting, and severe abdominal pain.  He stated he had discomfort in his abdomen, particularly rumbling and stomach irritation.  See VA treatment record dated February 21, 2015.

At the March 2015 VA examination, the Veteran was diagnosed with GERD.  The examiner noted that the Veteran was diagnosed with erosive distal reflux esophagitis, mild antral gastritis and bulbar duodenitis in March 2010.  His current symptoms included infrequent episodes of epigastric distress, pyrosis, reflux, and substernal pain.  He also had four or more episodes of both sleep disturbance caused by esophageal reflux and nausea per year.

In a September 2015 VA treatment note, the Veteran reported having an occasional loose stool.  He was not taking medications for his condition and described his diarrhea symptom as "stable," as it was not intruding with his life.

Also of record are the lay statements from the Veteran and his wife.  At the February 2017 Board hearing, the Veteran and his wife testified as to the severity of the Veteran's symptoms.  The Veteran reported having alternating constipation and diarrhea.  He stated that his symptoms are so frequent, he sometimes soiled his pants.  On that particular day, he reported that by the time the hearing started, he already visited the restroom four times.

Upon consideration of the evidence, the Board finds that a rating in excess of 10 percent for the period prior to July 28, 2014 and a rating in excess of 30 percent thereafter is not warranted for the Veteran's IBS with GERD.  

For the first period of time on appeal, the record reflects that the Veteran's IBS disability was manifested by episodes of abdominal bloating, abdominal cramps, urgency with loose stools with rare incontinence.  He alternately described these episodes as occasional or rare (January 2007), constant bloating but no diarrhea (May 2007), urgency with not being able to make the bathroom at times (February 2010), loose stools after eating with occasional cramps but no alternating diarrhea and constipation (March 2012) and IBS issues with improved abdominal discomfort (June 2014).  In the opinion of the Board, such lay descriptions meet the criteria for a 10 percent rating prior to August 29, 2011, but do not meet, or more closely approximate, the criteria for severe diarrhea or alternating constipation and diarrhea.  Thus, a uniform 10 percent rating under Diagnostic Code 7319 is warranted for the period prior to July 28, 2014.

The Board further finds that a higher rating under Diagnostic Code 7346 is not warranted either.  The Veteran was diagnosed with GERD in March 2010.  However, the record is silent as to the severity of his GERD symptoms.  There is nothing in the record to demonstrate that the Veteran's GERD was manifested by persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, as required by the 30 percent rating.  

As for the period beginning July 28, 2014, the Veteran's 30 percent disability rating is the highest possible scheduler rating under Diagnostic Code 7319.  The only possible higher scheduler rating is a 60 percent rating under Diagnostic Code 7346.  However, as vomiting, material weight loss and hematemesis or melena with moderate anemia are not found, a 60 percent rating under Diagnostic Code 7346 is not warranted.

Notably, the Board is unable to determine that the Veteran's IBS with GERD increased in severity prior to July 28, 2014.  In this respect, the AOJ resolved reasonable doubt in favor of the Veteran by finding an increased severity of symptoms to his July 28, 2014 report of an increased severity but the Board cannot factually ascertain that an increased severity occurred at an earlier time. 

The Board has considered the applicability of a higher rating under other Diagnostic Codes, but have found none.

In sum, the evidence reflects that a disability rating of 10 percent prior to July 28, 2014 and 30 percent thereafter, and no higher, is warranted for the Veteran's service-connected IBS with GERD.  There is no doubt of material fact to be resolved in the Veteran's favor.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for chronic fatigue syndrome is denied.

Entitlement to a rating in excess of 20 percent for the period prior to July 14, 2010 is denied, but a 40 percent rating effective July 14, 2010 is granted.

Entitlement to a 10 percent rating for the period prior to August 29, 2011 for service-connected IBS to include GERD is granted, but entitlement to a rating higher than 10 percent prior to July 28, 2014 and higher than 30 percent since July 28, 2014 is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to appellate adjudication of the remaining issues.

Hypertension

The Veteran was first diagnosed with hypertension in 1984, prior to being admitted into the National Guard.  He claims that he was taken off his hypertension medication shortly after being admitted into the National Guard.  He avers that the severity of his pre-existing hypertension disability was aggravated by his service-connected disabilities.  

In addition, the Board has found that the Veteran was exposed to herbicides in service.  The Board notes that a report from The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  A more recent study, on a study cohort of Army Chemical Corp Veterans who likely had above average exposure, found an association between hypertension and herbicide exposure.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.  

As such, the Board finds that the Veteran has satisfied the requirements under 38 C.F.R. § 3.159(c)(4)(i) for obtaining a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that the threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one).

Obstructive Sleep Apnea

The Veteran contends that his obstructive sleep apnea was caused or aggravated by either his service-connected PTSD or his service-connected sinusitis.  Most recently, the Veteran was afforded a VA examination to determine the nature and etiology of his obstructive sleep apnea.  The December 2015 clinician provided a negative nexus, reasoning that there is no association between either PTSD or maxillary sinusitis.  

In support of his claim, the Veteran has cited to medical articles, which demonstrate that PTSD is a risk factor for obstructive sleep apnea.  See Notice of Disagreement dated January 13, 2016.  In light of this, an addendum opinion is necessary to determine whether the Veteran's obstructive sleep apnea is related to any of his service-connected disabilities, to include obstructive sleep apnea.  In rendering the opinion, the clinician should discuss the significance of any medical literature supporting a connection between obstructive sleep apnea and PTSD.



Tingling of Hands and Feet

The Veteran has been afforded several VA examinations in relation to the numbness and tingling of his hands and feet.  However, a clear etiology or diagnosis has yet to be provided.  Recently, at the November 2015 VA examination, the clinician diagnosed the Veteran with Gulf War Syndrome.  Also, the Veteran has just been granted service-connection for type II diabetes mellitus.  Upon remand, the Veteran should be afforded another examination to determine the nature and etiology of the numbness and tingling of his hands.  The clinician should opine as to whether his symptoms are related to any of his disabilities, to include Gulf War syndrome and diabetes mellitus.  

TDIU

As discussed above, the Board finds that the TDIU issue remains pending before the Board as the full benefits sought on appeal remain denied.  This issue is inextricably intertwined with the development sought above and adjudication of the issue must be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the disabilities on appeal and associate them with the file.

2. Forward the Veteran's claims file to an appropriate clinician to determine the nature and etiology for the Veteran's hypertension.  Upon review of the record, the clinician should state:

   a) Is it at least as likely as not (at least 50 percent probability) that the Veteran's hypertension had its onset during service from March 1967 to March 1971 or is otherwise attributed to this period of service, including his exposure to Agent Orange;

	b) Is it at least as likely as not (at least 50 percent probability) that the Veteran's hypertension, diagnosed and treated as early as 1984 (see military examination report dated May 1984, was aggravated beyond the normal progress of the disorder during the periods of active service from October 1990 to May 1991 and from October 2003 to March 2004; and

   c) Is it at least as likely as not that the Veteran's hypertension is caused by or has been aggravated beyond the normal progress of the disorder by the Veteran's service-connected disabilities of PTSD, bilateral maxillary sinusitis, fibromyalgia, IBS with GERD, tinnitus, hearing loss, erectile dysfunction and/or allergic rhinitis, to include prescribed medications?

In so deciding, the examiner is requested to discuss the medical standard for diagnosing hypertension and the medical significance, if any, of any elevated blood pressure readings in service. The examiner is also requested to review any relevant studies regarding a potential relationship between hypertension and an herbicide agent, diabetes mellitus and/or PTSD, including http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

The examiner should give a clear rationale for all opinions and discuss the facts and medical principles involved.  The need for further examination of the Veteran is left to the discretion of the examiner.

3. Forward the Veteran's claims file to an appropriate examiner to determine the nature and etiology of the Veteran's obstructive sleep apnea.  Upon review of the record, the clinician should state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected disabilities, to include PTSD and Gulf War syndrome.  The examiner is requested to discuss the medical articles, which demonstrate that PTSD is a risk factor for obstructive sleep apnea.  See Notice of Disagreement dated January 13, 2016.

The examiner should give a clear rationale for all opinions and discuss the facts and medical principles involved.  The need for further examination of the Veteran is left to the discretion of the examiner.

4. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the numbness and tingling of his feet.  The examination should include any diagnostic testing or evaluation deemed necessary. Copies of all pertinent records in the Veteran's claims file, or in the alternative, the actual claims file, should be made available to the examiner for review.

The examiner should provide all diagnoses related to the Veteran's symptoms of numbness and tingling in the hands and feet.

Upon examination, the examiner should state:

a) Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's numbness and tingling of the feet was proximately due to, the result of, or aggravated by the Veteran's periods of service; OR

b) Whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's numbness and tingling of the feet was proximately due to, the result of, or aggravated by the Veteran's service-connected disabilities.

The examiner should give a clear rationale for all opinions and discuss the facts and medical principles involved.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


